             Case 1:21-cv-05253-AT Document 6 Filed 06/23/21 Page 1 of 1




                                                           Matthew J. Oppenheim
                                                           4530 Wisconsin Avenue NW, 5th Floor
                                                           Washington, DC 20016
                                                           T: (202) 450-3958
                                                           matt@oandzlaw.com | www.oandzlaw.com
June 23, 2021

VIA ECF

Analisa Torres, United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007
Torres_NYSDChambers@nysd.uscourts.gov

       Re:      UMG Recordings, Inc., et al. v. Frontier Communications Corporation,
                Case No. 1:21-cv-05050-AT; In re Frontier Communications Corporation,
                Case No. 1:21-cv-05253-AT (related case)

Dear Judge Torres:

        Pursuant to Your Honor’s Individual Practices, the parties submit this joint letter in
connection with Plaintiffs’ Motion to Withdraw the Bankruptcy Reference filed on June 14, 2021
in In re Frontier Communications Corporation, Case No. 1:21-cv-05253-UA [ECF No. 1].
Plaintiffs originally filed the motion in the bankruptcy proceeding In re Frontier
Communications Corporation, Case No. 20-22476 (RDD) on June 9, 2021 [ECF No. 1898], the
motion was transferred to the U.S. District Court of the Southern District of New York, and
today the case was accepted as related to UMG Recordings, Inc., et al. v. Frontier
Communications Corporation, Case No. 1:21-cv-05050-AT.

       The parties jointly respectfully request that the Court waive the pre-motion letter
requirement for the filing of Plaintiffs’ motion. The parties have stipulated to, and jointly
request that the Court enter, the following briefing schedule for this motion: Defendant/Debtor’s
response will be due June 24, 2021, and Plaintiffs’ reply will be due July 1, 2021.

Sincerely,

/s/ Matthew J. Oppenheim                            /s/ Rubén Castillo
OPPENHEIM + ZEBRAK, LLP                             AKERMAN LLP
4530 Wisconsin Avenue NW, 5th Floor                 71 South Wacker Drive, 47th Floor
Washington, DC 20016                                Chicago, Illinois 60606
(202) 450-3958                                      (312) 634-5700
matt@oandzlaw.com                                   ruben.castillo@akerman.com
Attorney for Plaintiffs                             Attorney for Defendant / Debtor
